                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


    STEVE TANNER                                         Case No. 2:18-cv-00456-DCN

          Petitioner,                                    MEMORANDUM DECISION AND
                                                         ORDER
           v.

    IDAHO DEPARTMENT OF FISH AND
    GAME DIRECTOR ED SCHRIEVER,
    VIRGIL MOORE, LUCAS SWANSON,
    JOSH STANLEY, BRIAN JOHNSON;
    and WILLIE COWELL

          Respondent.


                                       I. INTRODUCTION

        Pending before the Court is Defendant Idaho Department of Fish and Game

Director Virgil Moore, Lucas Swanson, Josh Stanley, and Brian Johnson’s (“IFG”) Motion

for Protective Order. Dkt. 51. Having reviewed the record and briefs, the Court finds that

the facts and legal arguments are adequately presented.1 Accordingly, in the interest of

avoiding further delay, and because the Court finds that the decisional process would not




1
 The Court issues this order without a response from Tanner. Based on the facts presented herein, there is
no argument that Tanner can make that would alter the Court’s decision.


MEMORANDUM DECISION AND ORDER –1
be significantly aided by oral argument, the Court will decide the Motion without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

                                            II. BACKGROUND

          In September of 2019, Plaintiff Steve Tanner began unilaterally setting and vacating

depositions.2 The notice provided for the depositions was short—11 days. Bentley

Stromberg, counsel for IFG, happened to be available for the depositions and did not object.

However, Tanner vacated the depositions 5 days before they were set to take place.

          On October 1, 2019, Tanner again set depositions on short notice—10 days and 13

days—and again did so unilaterally. This time, Stromberg was unavailable for those dates.

Stromberg emailed Tanner and the two began discussing alternative dates for depositions

when Stromberg would be available. It appeared that the two were working things out when

suddenly, late in the evening on October 8, 2019, Tanner informed Stromberg that the

depositions were going to go forward, despite previous discussions and Stromberg’s

unavailability.

          Stromberg promptly filed this Motion for a Protective Order, seeking to vacate the

currently scheduled depositions.

                                        III. LEGAL STANDARD

          “[P]re-trial discovery is ordinarily ‘accorded a broad and liberal treatment,’”

because “wide access to relevant facts serves the integrity and fairness of the judicial

process by promoting the search for the truth.” Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir.



2
    All facts are taken from IFG’s motion as it is the only briefing before the Court.


MEMORANDUM DECISION AND ORDER –2
1993) (quoting Hickman v. Taylor, 329 U.S. 495, 507 (1947)). “Under Rule 26, however,

‘[t]he court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.’” In re Roman Catholic

Archbishop of Portland in Oregon, 661 F.3d 417, 424 (9th Cir. 2011) (quoting Fed. R. Civ.

P. 26(c)(1)). A court has broad discretion in deciding whether or not to grant a protective

order. Phillips ex rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206, 1211 (9th

Cir. 2002).

                                     IV. ANALYSIS

       The Court is required “to secure the just, speedy, and inexpensive determination of

every action and proceeding.” Fed. R. Civ. P. 1. In the District of Idaho, parties must work

together when it comes to setting depositions. The Court does not approve of parties

stooping to “hard ball” tactics like unilaterally setting depositions. While Tanner certainly

might be doing his best to pursue his claims pro se, this does not mean he is immune from

playing fair.

       The Court requires the parties to work together and set depositions for mutually

agreeable times. If the parties cannot mutually agree, either party may motion the Court for

assistance. Depending on the facts and circumstances surrounding such a motion, the Court

may impose sanctions on the disruptive party.

                                        V. ORDER

       IT IS HEREBY ORDERED THAT:
   1. IFG’s Motion for a Protective Order (Dkt. 51) is GRANTED. The

       depositions currently for October 11, 2019, and October 14, 2019 are


MEMORANDUM DECISION AND ORDER –3
     vacated. Tanner and Stromberg will work together to schedule any

     depositions. Failure to do so may result in sanctions.



                                               DATED: October 10, 2019


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER –4
